Name: Commission Regulation (EC) No 825/94 of 13 April 1994 adjusting the CN codes for apples listed in Annexes to Regulation (EC) No 3254/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 94 Official Journal of the European Communities No L 95/7 COMMISSION REGULATION (EC) No 825/94 of 13 April 1994 adjusting the CN codes for apples listed in Annexes to Regulation (EC) No 3254/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 1993 ; whereas the code in question should consequently by adjusted ; Whereas such adjustment must take effect on the date of entry into force of Regulation (EC) No 3254/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) contains the combined nomenclature in force at the time of the entry into force of Commission Regulation (EC) No 3254/93 of 26 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands (4) ; Whereas the combined nomenclature code used to desig ­ nate apples in the Annex to Regulation (EC) No 3254/93 is the code which was in force in 1992 and whereas that code does not correspond to the code in force since Article 1 In the Annexes to Regulation (EC) No 3254/93 , CN codes '0808 10 91 to 0808 10 99 ' designating apples are hereby replaced by CN codes '0808 10 31 to 0808 10 89'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 28 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 34, 9 . 2. 1979, p. 2 . (2) OJ No L 312, 27. 10 . 1989, p. 5 . (3) OJ No L 267, 14. 9 . 1992, p. 1 . (4) OJ No L 293, 27. 11 . 1993, p. 34 .